DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
In claims 6 and 8, the limitation of the pressurized tank being configured to “receive water from the reverse osmosis apparatus until a draw from the pressurized tank reduces the water in the pressurized tank to a pre-determined amount whereupon, when the water in the pressurized tank is reduced to the pre-determined level, the pressurized tank is configured to receive water from the water softener” is unclear since the recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.  Thus, one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).   
Claims 7 and 9 are rejected since claims suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Samadi (U.S. 8,679,347 B2).

    PNG
    media_image1.png
    461
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    368
    387
    media_image2.png
    Greyscale


Al-Samadi teaches a system for supplying purified water to a building (e.g. a laboratory or a cooling tower, col. 15, lines 42-46) comprising a water source (e.g. city water, etc.; col. 12, lines 32-40), a first junction (e.g. at the intersection of lines 1 and 13) supplying water alternately to a first water line including a pump 6 and a reverse osmosis apparatus 8 and to a second water line 13 leading to a water softener 16 [as in claim 1].  As for the functional limitations in the last three lines of claim 1, since the water source can be city water (a pressurized source), the system has the ability to deliver water to the water softener 16 (figure 2) when the pump 6 is off.  In addition, the system has the ability to delivery water to the reverse osmosis apparatus (figure 1), when the pump is on [as in claim 1].  

As for the method of claim 11, the providing steps are explained above.  As for the supplying step, such is claimed in the alternative wherein water is required to be purified through the reverse osmosis apparatus but not softened within the water softener OR water is softened through the water softener but not purified through the reverse osmosis apparatus.   In this case, Al-Samadi teaches the former alternative.

As for claim 4 he also teaches a second junction (e.g. the intersection of lines 10 and 19) that is downstream from both the softener and the reverse osmosis apparatus.

As for claim 10, he also teaches the product water can be for a boiler (a water heater), necessitating the boiler to be downstream of both the softener and the reverse osmosis apparatus.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese Reference CN 205773884 U, hereinafter “ ‘884’.

    PNG
    media_image3.png
    371
    546
    media_image3.png
    Greyscale

‘884 teaches a system comprising a water source 1, a first junction (at 14) to supply water from the source alternately to a first water line leading to an reverse osmosis filter 16 via a pump (shown in the figure) or to a second water line including a water softener 17.  Since the pump at the reverse osmosis filter is only in the first line, the system has the ability to operate as claimed in the last three lines of claim 1.  The system would also have the ability for the intended use of the preamble to supply purified for a building.  As for claim 2, ‘884 also teaches a filter (9, 10 or 11) between the source and the junction.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acernese et al. (U.S. 2013/0032540 A1), hereinafter “Acernese”.

    PNG
    media_image4.png
    510
    648
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    565
    281
    media_image5.png
    Greyscale
Acernese teaches a system capable for the intended use of supplying purified water to a building comprising a water source 42; a first junction (after filters 52 in figure 11) alternately leading to a reverse osmosis apparatus and a water softener (in this case, each reverse osmosis apparatus is also a water softener as evidenced by the brine rejection line and paragraph [0057]).  Since each line includes a separate pump 30, the system would have the ability to function as in the last three lines of the claim [as in claim 1].  Acernese also teaches a filter 46 between the source and the first junction [as in claim 2]; a second junction (after module 35) [as in claim 4]; and a downstream pressurized tank (bladder 56) [as in claims 3 and 5].  Since each line includes a softening reverse osmosis apparatus, the system would have the ability to function as in claims 6-9  (it is pointed out that the claims do not include any control structures, nor is such described in the specification; new matter should not be added).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘884.  ‘884 has been expanded above.  As for the limitation of supplying water to a building, such would have been obvious since ‘884 teaches recycling water for society (see the Background technology section of the English translation).  In addition, since the analyzer 14 determines which path water is taken, it would have been obvious to not turn on the reverse osmosis pump when the pathway to the softener 17 is selected. 

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acernese.  Acernese was expanded above and teaches the claimed providing steps.  As for supplying the water to a building such would have been obvious since Acernese teaches his invention is for disaster relief situations [0012] were building structures are likely to be.  Also, since the first and second lines are in parallel water that flows through one reverse osmosis/softening apparatus  does not flow through the other [as in claim 11].  Acernese  also teaches claims 12-17 and 19-20, as expanded above.   As for claim 18, since the system of Al-Samadi is for disaster relief situation and also to serve a company of soldiers [0018], having a water heater downstream of the reverse osmosis module would have been within ordinary skill for the benefit of showers, etc.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778